Exhibit 10.1

 

 

ASSET PURCHASE AGREEMENT

 

by and among

 

ProCyte Corporation

 

as Seller

 

and

 

ICOS Corporation

 

as Purchaser

 

and

 

AMT Capital, Ltd., solely for the purpose of Section 3.5(b)

 

Dated as of October 22, 2004

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

 

CERTAIN DEFINITIONS

 

 

 

 

Section 1.1

Definitions

 

Section 1.2

Interpretation

 

 

 

 

ARTICLE II

 

 

 

 

SALE AND PURCHASE OF ASSETS

 

 

 

 

Section 2.1

Transfer of Assets

 

Section 2.2

Limited Assumption of Liabilities

 

Section 2.3

Purchase Price; Purchase Price Allocation

 

Section 2.4

Closing

 

Section 2.5

Nonassignable Assets

 

Section 2.6

Risk of Loss

 

 

 

 

ARTICLE III

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

 

 

Section 3.1

Organization

 

Section 3.2

Authority

 

Section 3.3

No Conflict; Required Filings and Consents

 

Section 3.4

Various Lists and Documents

 

Section 3.5

Title to Assets

 

Section 3.6

Environmental Matters

 

Section 3.7

Brokers

 

 

 

 

ARTICLE IV

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

 

 

 

Section 4.1

Organization

 

Section 4.2

Authority

 

Section 4.3

No Conflict; Required Filings and Consents

 

Section 4.4

Brokers

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

 

 

 

COVENANTS

 

 

 

 

Section 5.1

Access to Information; Confidentiality; Cooperation

 

Section 5.2

Shared Areas

 

Section 5.3

Removal of Excluded Assets and Repair of Premises

 

Section 5.4

Fixtures and Tenant Improvements

 

Section 5.5

Enviromental

 

Section 5.6

Manufactures’ Warranties

 

Section 5.7

Software Licenses

 

Section 5.8

Further Assurances

 

Section 5.9

Tax Matters

 

Section 5.10

Publicity

 

Section 5.11

Certain Provisions Relating to the Transfer

 

Section 5.12

Insurance

 

 

 

 

ARTICLE VI

 

 

 

 

CONDITIONS

 

 

 

 

Section 6.1

Conditions to Each Party’s Obligations

 

Section 6.2

Conditions to Obligations of Purchaser

 

Section 6.3

Conditions to Obligations of Seller

 

 

 

 

ARTICLE VII

 

 

 

 

TERMINATION AND AMENDMENT

 

 

 

 

Section 7.1

Termination

 

Section 7.2

Effect of Termination

 

Section 7.3

Amendment

 

Section 7.4

Extension; Waiver

 

 

 

 

ARTICLE VIII

 

 

 

 

SURVIVAL; INDEMNIFICATION

 

 

 

 

Section 8.1

Survival Period

 

Section 8.2

Indemnification

 

 

ii

--------------------------------------------------------------------------------


 

Section 8.3

Indemnification Procedures

 

Section 8.4

Limitation of Liability

 

Section 8.5

Other Matters

 

 

 

 

ARTICLE IX

 

 

 

 

MISCELLANEOUS

 

 

 

 

Section 9.1

Notices

 

Section 9.2

Descriptive Headings

 

Section 9.3

Counterparts

 

Section 9.4

Entire Agreement

 

Section 9.5

Fees and Expenses

 

Section 9.6

Governing Law

 

Section 9.7

WAIVER OF JURY TRIAL

 

Section 9.8

Assignment

 

Section 9.9

Parties in Interest

 

Section 9.10

Interpretation

 

Section 9.11

Severability

 

Section 9.12

Payments

 

 

EXHIBITS

 

Exhibit A -

Bill of Sale

Exhibit B -

Listed Assets

Exhibit C -

Excluded Assets

Exhibit D -

Nonassignable Assets

Exhibit E -

List of Manufactures’ Warranties

Exhibit F -

List of Operating Systems and Software

Exhibit G -

List of Permits

Exhibit H -

Emerald Fixed Asset Register

Exhibit I -

Seller’s Lease

Exhibit J -

Diagram of the Shared Areas

Exhibit 5.2

Seller’s Items that May be Stored in Shared Area

Exhibit 6.2(f)

Form of Acknowledgement and Agreement

 

iii

--------------------------------------------------------------------------------


 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of the 22nd day of
October, 2004, by and among ProCyte Corporation, a Washington corporation
(“Seller”), AMT Capital, Ltd., a Texas limited partnership (“AMT”), solely for
the purpose of Section 3.5(b), and ICOS Corporation, a Delaware corporation
(“Purchaser”).

 

RECITALS

 

WHEREAS, Seller leases a portion of Building A, West Park, 8511 154th Avenue,
Redmond, Washington  98052 (the “ProCyte Premises”) from Teachers Insurance &
Annuity Association (“Teachers”) pursuant to the terms of the Lease dated as of
October 1, 1993 (as amended, the “Seller’s Lease”).  On or about July 13, 2001,
ProCyte and Emerald Pharmaceuticals, L.P. (“Emerald”) entered into a sublease
(the “Sublease) of a portion of the ProCyte Premises (the “Premises”);

 

WHEREAS, on June 21, 2004, ProCyte provided Emerald with Notice to Cure Lease
Defaults or Vacate Premises, and on June 25, 2004, Emerald vacated the Premises
and did not cure the default under the Sublease.  As a result of such
termination, Emerald legally remised, released, quitclaimed and surrendered to
ProCyte, the Sublease and all of the estate and rights of Emerald in and to the
Sublease and the Premises;

 

WHEREAS, on or about July 17, 2001, Emerald executed: (1) a promissory note (the
“Note”) payable to the order of ProCyte; and (2) a security agreement (the
“Security Agreement”) securing the Note in favor of ProCyte, granting ProCyte a
first priority security interest in essentially all assets of Emerald.  Such
collateral is described in that certain UCC financing statement filed with the
Delaware Secretary of State on July 13, 2001 under Filing No. 10662614 (the
“Collateral”), by which ProCyte perfected its security interest;

 

WHEREAS, on June 21, 2004, Seller sent notice to Emerald of default under the
Note and Security Agreement as a result of its failure to pay amounts owing
under the Note;

 

WHEREAS, on June 25, 2004, Seller sent a proposal to all parties required by
applicable Law to effect the strict foreclosure of the Collateral free and clear
of all liens and encumbrances in accordance with applicable law;

 

WHEREAS, on July 16, 2004, having received no objection to its proposal from a
party entitled to object under applicable law, Seller strictly foreclosed its
perfected security interest in the Collateral;

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to this Agreement Purchaser wishes to purchase and Seller
wishes to sell certain designated assets of Seller.

 

NOW, THEREFORE, in consideration of the premises, covenants, representations and
warranties contained herein, and other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

 

ARTICLE I

 

CERTAIN DEFINITIONS

 

Section 1.1                                      Definitions.  As used in this
Agreement, the following terms shall have the following meanings:

 

“Access Period” shall have the meaning ascribed to it in Section 5.2.

 

“Affiliate” of a specified Person shall mean another Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

 

“Agreement” shall have the meaning ascribed to it in the preamble hereto.

 

“Bill of Sale” shall mean the Bill of Sale in the form of Exhibit A.

 

“Business Day” means any day on which banks are not required or authorized to
close in New York, New York.

 

“Closing” shall have the meaning ascribed to it in Section 2.4.

 

“Closing Date” shall have the meaning ascribed to it in Section 2.4.

 

“Collateral” shall have the meaning ascribed to it in the Recitals.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Control” (including the terms “controlled by” and “under common control with”)
means, with respect to a Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of securities or as trustee or executor,
by contract or credit arrangement or otherwise.

 

“Conveyed Assets” shall have the meaning ascribed to it in Section 2.1(a).

 

“Conveyed Permits” shall have the meaning ascribed to it in Section 3.4(c).

 

--------------------------------------------------------------------------------


 

“Environmental Laws” means any Federal, state, or local U.S. Law and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree, judgment, stipulation, injunction, Permit,
authorization, policy, opinion, or agency requirement, in each case having the
force and effect of Law, relating to the pollution, protection, investigation or
restoration of the environment, health, safety or natural resources, including
those relating to the use, handling, presence, transportation, treatment,
storage, disposal, release, threatened release or discharge of Hazardous
Materials or noise, odor, wetlands, pollution or contamination.

 

“Excluded Assets” shall have the meaning ascribed to it in Section 2.1(b).

 

“Governmental Entity” shall mean any Federal, state, or local U.S. government or
any court, legislature, governmental agency or governmental commission or any
judicial or regulatory authority of any government.

 

“Hazardous Materials” means (A) any petroleum, petroleum products, byproducts or
wastes, radioactive materials, asbestos-containing materials or polychlorinated
biphenyls or (B) any chemical, material or other substance defined or subject to
regulation as toxic or hazardous or as a pollutant or contaminant or waste under
any applicable Environmental Law.

 

“Indemnified Party” shall have the meaning ascribed to it in Section 8.3(a).

 

“Indemnifying Party” shall have the meaning ascribed to it in Section 8.3(a).

 

“Law” shall mean any U.S. Federal, state, local or law, statute, code,
ordinance, regulation, order, judgment, writ, injunction, decision, ruling or
decree.

 

“Lien” shall mean any lien, security interest (whether perfected or not),
pledge, mortgage, easement, right of way or hypothecation or any other similar
encumbrance.

 

“Losses” shall have the meaning ascribed to it in Section 8.2(a).

 

“Permit” shall have the meaning ascribed to it in Section 3.4(c).

 

“Person” shall mean any individual, group, corporation, partnership, limited
liability company, Governmental Entity or other organization or entity.

 

“Purchase Price” shall have the meaning ascribed to it in Section 2.3(a).

 

“Purchaser” shall have the meaning ascribed to it in the preamble hereto.

 

“Purchaser Indemnified Parties” shall have the meaning ascribed to it in
Section 8.2(a).

 

--------------------------------------------------------------------------------


 

“Purchaser’s Lease” shall mean a lease agreement with Teachers satisfactory to
Purchaser, under which, among other things, (a) Purchaser would have a leasehold
right respecting the Premises beginning the Closing Date, and (b) Purchaser
would have no obligation to remove building fixtures or tenant improvements upon
termination of such lease

 

“Release” shall mean any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal or leaching of Hazardous Materials into
the environment.

 

“Seller” shall have the meaning ascribed to it in the preamble hereto.

 

“Seller Indemnified Parties” shall have the meaning ascribed to it in
Section 8.2(b).

 

“Seller’s Lease” shall have the meaning ascribed to it in the Recitals.

 

“Shared Areas” shall have the meaning ascribed to it in Section 5.2.

 

“Survival Period” shall have the meaning ascribed to it in Section 8.1.

 

 “Third-Party Claim” shall have the meaning ascribed to it in Section 8.3(a).

 

“Transaction Taxes” shall mean any and all sales, use, transfer, documentary,
filing, conveyance, recording, gross receipts, value added and similar taxes
imposed by the United States, or any state, or local government or subdivision
or agency thereof, any interest, penalties, additions to tax or additional
amounts in respect of the foregoing (whether disputed or not), and any
transferee or secondary liability in respect of the foregoing (whether imposed
by Law, contractual agreement or otherwise).

 

Section 1.2                                      Interpretation.  Unless
otherwise indicated to the contrary in this Agreement by the context or use
thereof:  (a) the words “herein,” “hereto,” “hereof” and words of similar import
refer to this Agreement as a whole and not to any particular Section or
paragraph hereof; (b) words importing the masculine gender shall also include
the feminine and neutral genders, and vice versa; (c) words importing the
singular shall also include the plural, and vice versa; and (d) the word
“including” means “including without limitation.”

 

ARTICLE II

 

SALE AND PURCHASE OF ASSETS

 

Section 2.1                                      Transfer of Assets.  On the
terms and subject to the conditions set forth in this Agreement, at the Closing,
Seller shall sell, assign and transfer to Purchaser, and Purchaser shall
purchase from Seller, all of Seller’s rights, title and interest in, to and
under those certain rights and assets set forth below (collectively, the
“Conveyed Assets”):

 

--------------------------------------------------------------------------------


 

(a)                                  all tangible assets of Emerald which were
subject to the security interest of Seller (which security interest was strictly
foreclosed by Seller as of July 16, 2004) located on the Premises, including,
but not limited to, the assets listed in Exhibit B hereto, and provided that the
assets subject to the security interest constitute all of the tangible assets of
Emerald located on the Premises; but excluding the assets listed in Exhibit C
hereto (the “Excluded Assets”);

 

(b)                                 to the extent assignable by Seller, any
manufacturer’s warranties with respect to the Conveyed Assets;

 

(c)                                  to the extent assignable by Seller, any
operating systems or software for any equipment that is a Conveyed Asset;

 

(d)                                 all records and documents controlled by the
Seller relating to the Conveyed Assets, including (i) operating manuals,
equipment maintenance and repair logs, and documentation related to warranties,
installation qualification, operational qualification, and performance
qualification; (ii) license agreements for operating systems or software, and
(iii) all Conveyed Permits, but excluding any records or documents relating
solely to the business of Emerald, any confidential information of Seller, and
records or documents related to metallic peptides or its production; and

 

(e)                                  to the extent known and assignable by
Seller, all rights, claims and credits, including all guarantees, indemnities
and similar rights, in favor of Seller or any of its Affiliates to the extent
directly relating to any Conveyed Asset.

 

Section 2.2                                      Limited Assumption of
Liabilities.  With the exception of those liabilities related to warranty and
software agreements which Purchaser chooses to expressly assume pursuant to a
separate written instrument, Purchaser does not assume any debts, liabilities,
guarantees or obligations of Seller, whether fixed or contingent, known or
unknown, liquidated or unliquidated, secured or unsecured, or otherwise.

 

Section 2.3                                      Purchase Price; Purchase Price
Allocation.  (a)  In consideration for the sale of the Conveyed Assets, at the
Closing, Purchaser shall pay to Seller $900,000 (the “Purchase Price”).  The
Purchase Price shall be payable in cash by wire transfer of immediately
available funds to an account designated by Seller to Purchaser in writing at
least three (3) Business Days prior to Closing.

 

(b)                                 Within ninety (90) days following the
Closing Date, Seller and Purchaser shall negotiate in good faith to agree on an
allocation of the Purchase Price among the Conveyed Assets in accordance with
applicable Laws.

 

Section 2.4                                      Closing.  The consummation of
the transactions contemplated by this Agreement (the “Closing”) will take place
on the Business Day following the satisfaction or waiver of the conditions set
forth in Article VI hereof (other than those conditions which, by their nature,
can only be satisfied at Closing which shall only be required to be satisfied at
the Closing), at 10:00 a.m. (Seattle time), at the offices of Perkins

 

--------------------------------------------------------------------------------


 

Coie LLP or at such other time and place as shall be mutually agreed upon by the
parties.  The date on which the Closing under this Agreement occurs is referred
to herein as the “Closing Date.”

 

Section 2.5                                      Nonassignable Assets.  Nothing
in this Agreement, nor the consummation of the transactions contemplated hereby,
shall be construed as an attempt or agreement to assign or transfer any Conveyed
Asset to Purchaser which by its terms or by Law is nonassignable without the
consent of a third party or is cancelable by a third party in the event of an
assignment or transfer (each a “Nonassignable Asset”), unless and until such
consent shall have been obtained.  Exhibit D hereto contains a list of all such
Nonassignable Assets.  To the extent permitted by applicable Law and by the
terms of the applicable Nonassignable Asset, such Nonassignable Asset shall be
held, as of and from the Closing, by Seller for the benefit of Purchaser and all
rights (to the extent such rights are Conveyed Assets) existing thereunder shall
be for Purchaser’s account.  To the extent permitted by applicable Law and by
the terms of the applicable Nonassignable Asset, Seller shall take or cause to
be taken, at Purchaser’s expense, such actions as Purchaser may reasonably
request which are required to be taken or appropriate in order to provide
Purchaser with the benefits of the Nonassignable Asset.

 

Section 2.6                                      Risk of Loss.  Until the
Closing, Seller shall bear the risk of any loss or damage to the Conveyed Assets
from fire, casualty or any other occurrence or omission.  Following the Closing,
Purchaser shall bear the risk of any loss or damage to the Conveyed Assets from
fire, casualty or any other occurrence or omission.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Purchaser as follows:

 

Section 3.1                                      Organization.  Seller is a
corporation duly organized and validly existing under the Laws of the State of
Washington.  Seller has the requisite power and authority to own, lease and
operate its properties and to conduct its business as now being conducted.

 

Section 3.2                                      Authority.  Seller has the
requisite power and authority to execute and deliver this Agreement and the Bill
of Sale, to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby.  The execution and delivery of this
Agreement and the Bill of Sale and the consummation by Seller of such
transactions have been duly authorized by all requisite corporate action on the
part of Seller and no other authorization of Seller or Seller’s shareholders is
required to authorize the execution and delivery of this Agreement or the Bill
of Sale or the consummation of the transactions contemplated hereby.  This
Agreement has been validly executed and delivered by Seller and constitutes, and
the Bill of Sale that is to be executed and delivered by Seller

 

--------------------------------------------------------------------------------


 

will constitute when executed and delivered by Seller, a legal, valid and
binding obligation of Seller enforceable against Seller in accordance with its
terms.

 

Section 3.3                                      No Conflict; Required Filings
and Consents.  (a)  The execution and delivery of this Agreement by Seller do
not, and the execution and delivery of the Bill of Sale will not, and the
performance by Seller  of its obligations under this Agreement will not, (i)
conflict with or violate any provision of Seller’s constituent documents
including, without limitation, articles of incorporation or bylaws, or (ii)
conflict with or violate any Law applicable to Seller or by which any of the
Conveyed Assets is bound, or (iii) require any consent or approval under, result
in any breach of, any loss of any benefit under or constitute a change of
control or default (or an event which with notice or lapse of time or both would
become a default) under, or give to others any right of termination,
modification, acceleration or cancellation of, or result in the creation of a
Lien or other encumbrance on any Conveyed Asset.

 

(b)                                 The execution and delivery of this Agreement
by Seller does not, and the performance of this Agreement by Seller and the
consummation of the transactions contemplated hereby will not, require any
consent, approval, authorization or Permit of, or filing with or notification
to, any third party or any Governmental Entity.

 

Section 3.4                                      Various Lists and Documents.

 

(a)                                  Exhibit E hereto sets forth a list of all
manufactures’ warranties known by Seller to cover the Conveyed Assets.

 

(b)                                 Exhibit F hereto sets forth a list of
primary operating systems and software contained in the Conveyed Assets.

 

(c)                                  Exhibit G hereto sets forth a list of all
authorizations, licenses, permits, certificates, approvals, consents,
confirmations, orders, waivers and clearances of Governmental Entities (each, a
“Permit”) known to Seller to relate to the Conveyed Assets and/or the Premises
(the “Conveyed Permits”).  Seller shall reasonably cooperate with Purchaser to
determine if each of the Conveyed Permits may be assigned, conveyed and
transferred to Purchaser without consent or authorization from any third party
or Governmental Entity.

 

(d)                                 Attached hereto as Exhibit H is a copy of a
fixed asset register of Emerald as of the date indicated thereon.

 

(e)                                  Attached hereto as Exhibit I is a true and
correct copy of the Seller’s Lease and there are no other written agreements
between Seller and Teachers with respect to the Premises.

 

--------------------------------------------------------------------------------


 

Section 3.5                                      Title to Assets.

 

(a)  As a result of Seller’s strict foreclosure of its security interest in the
Collateral in accordance with applicable law on July 16, 2004, Seller has, and
at the Closing Seller will deliver to Purchaser, good and valid title to all of
the Conveyed Assets free and clear of all Liens, claims, and interests of any
type.  There exists no dispute or disagreement between Seller and Emerald or any
other person or entity, nor does Seller know of any basis for the same, with
respect to such strict foreclosure or the Conveyed Assets.

 

(b)                                 AMT hereby expressly acknowledges and
confirms that at no time since July 16, 2004, has it had any Lien or other
right, title or interest in or to any of the Conveyed Assets.

 

(c)                                  Except for the Excluded Assets, the
Conveyed Assets constitute all of the tangible assets of Emerald now located on
the Premises.

 

Section 3.6                                      Environmental Matters.

 

(a)                                  The Premises have been controlled by Seller
only after June 25, 2004 and, during the period from July 13, 2001 to June 25,
2004, the Premises were under the exclusive control of Emerald.

 

(b)                                 Seller, to the extent related to the
Premises, has obtained those Permits required by Environmental Law and necessary
for the operation of the Conveyed Assets, and Seller is in compliance with such
Permits and other requirements of applicable Environmental Laws;

 

(c)                                  Seller, to the extent related to the
Premises, has not received any written notice from any Governmental Entity or
any other Person alleging a violation of, or liability under, any Environmental
Laws related to any matter which has not been fully resolved;

 

(d)                                 During the period that the Premises were
controlled by Seller, there has been no Release of any Hazardous Materials at,
on or under the Premises, and the Premises do not contain any underground
storage tanks or surface impoundments containing any Hazardous Materials; and

 

(e)                                  To the best of Seller’s knowledge, there
are not other Releases or violations of Environmental Law that have occurred or
exist on or with respect to the Premises.

 

Section 3.7                                      Brokers.  No broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Seller.

 

--------------------------------------------------------------------------------


 

Section 3.8                                      No Other Representation or
Warranty.  Purchaser has done its own due diligence with respect to the Conveyed
Assets and the Premises.  Purchaser understands that, except as expressly set
forth in this Article III, the Conveyed Assets are transferred by Seller to
Purchaser “AS IS” “WHERE IS” without representation or warranty of any kind,
express or implied, including, but not limited to merchantability or fitness for
a particular use.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Seller as follows:

 

Section 4.1                                      Organization.  Purchaser is a
corporation duly organized and validly existing under the Laws of the State of
Delaware.  Purchaser has the requisite power and authority to own, lease and
operate its properties and to conduct its business as it is now being conducted.

 

Section 4.2                                      Authority.  Purchaser has the
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement and the
consummation by Purchaser of such transactions have been duly authorized by all
requisite corporate action on the part of Purchaser and no other authorization
of Purchaser or its shareholders is required to authorize the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby.  This Agreement has been validly executed and delivered by Purchaser and
constitutes a legal, valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms.

 

Section 4.3                                      No Conflict; Required Filings
and Consents.  (a)  The execution and delivery of this Agreement by Purchaser do
not, and the performance by Purchaser of its obligations under this Agreement
will not, (i) conflict with or violate any provision of the Purchaser’s articles
of incorporation or bylaws, (ii)  conflict with or violate any Law applicable to
Purchaser or by which any property or asset of Purchaser is bound or (iii) 
require any consent or approval under, result in any breach of, any loss of any
benefit under or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any right of
termination, modification, acceleration or cancellation of, or result in the
creation of a Lien or other encumbrance on any contract to which Purchaser is a
party or any property or asset of Purchaser, except, with respect to clauses
(ii) and (iii), for any such conflicts, violations, consents, approvals,
breaches, losses, defaults, rights, Liens or other occurrences which would not,
individually or in the aggregate, reasonably be expected to prevent or
materially delay the performance of this Agreement by Purchaser.

 

--------------------------------------------------------------------------------


 

(b)                                 The execution and delivery of this Agreement
does not, and the performance of this Agreement by Purchaser and the
consummation of the transactions contemplated hereby will not, require any
consent, approval, authorization or Permit of, or filing with or notification
to, any Governmental Entity, except where failure to obtain such consents,
approvals, authorizations or Permits, or to make such filings or notifications,
would not, individually or in the aggregate, reasonably be expected to prevent
or materially delay the performance or consummation of this Agreement by
Purchaser.

 

Section 4.4                                      Brokers.  No broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Purchaser.

 

ARTICLE V

 

COVENANTS

 

Section 5.1                                      Access to Information;
Confidentiality; Cooperation.  After the date hereof and prior to the Closing,
Seller shall permit Purchaser and its Subsidiaries and their authorized
representatives to have reasonable access during normal business hours, upon
reasonable prior notice to Seller, to the Conveyed Assets and the Premises and
Seller shall furnish promptly to Purchaser such information in Seller’s
possession concerning the Conveyed Assets as Purchaser may reasonably request
(including, without limitation, any fixed asset ledger of Emerald which is in
Seller’s possession; provided, however, that any such access shall be conducted
in such a manner as not to unreasonably interfere with the operation of Seller’s
business.

 

Section 5.2                                      Shared Areas.  Seller and
Purchaser each require access to the negative 20 degree freezer located on the
first floor to the Premises (the “Freezer”) and the room/physical areas
diagramed on Exhibit J hereto (the “Physical Areas” and together with the
Freezer, the “Shared Areas).  Purchaser shall make the Freezer available to
Seller on a non-exclusive basis and at no expense to Seller (that is, rent-free
and with no charges for utilities or other services) for the period from the
Closing Date until January 31, 2005.  Purchaser shall make the Physical Areas
available to Seller on a non-exclusive basis and at no expense to Seller (that
is, rent-free and with no charges for utilities or other services) for the
period from the Closing Date until the (i) date upon which Seller is a no longer
a tenant of any portion of Building A, West Park, 8511 154th Avenue, N.E.,
Redmond, WA 98052 or (ii) June 30, 2007, whichever occurs first.  The Shared
Areas may be used by Seller during the respective time periods described in this
Section 5.2 solely for the storage and operation of Seller’s computer and
telecommunications equipment and other items described on Exhibit 5.2 and the
warehousing of Seller’s products and raw materials and only in ways that are
consistent with Seller’s past use of the Shared Areas.  Purchaser shall only
have access to the Shared Areas during the Access Period on an as-needed basis
and subject to Purchaser’s normal security requirements; provided, however,
Purchaser shall have unlimited access to the Ante-Room diagramed on Exhibit J
during the Access Period.  Purchaser shall have no

 

--------------------------------------------------------------------------------


 

liability to Seller for any damage to Seller’s property within the Shared Areas
or use of the Shared Areas except for damage caused by conduct of Purchaser that
constitutes gross negligence or willful misconduct.  Seller shall deliver to
purchaser a certificate of insurance indicating that Seller’s use of the Shared
Areas remains subject to coverage throughout the duration of the Access Period
and, if requested in writing by Purchaser, naming Purchaser as an intended
beneficiary of such policy solely with respect to loss events occurring as a
result of or relating to Seller’s access to or use of the Shared Areas.  Seller
shall be responsible for any damage to the Premises that may be caused by
Seller’s representatives or their invitees or any of its property within the
Shared Areas.

 

Section 5.3                                      Removal of Excluded Assets and
Repair of Premises.  Prior to the Closing Date, Seller shall remove, or shall
work with Teachers and Purchaser and other relevant third parties to arrange at
Seller’s expense, on or before September 30, 2004, for removal of, all of the
Excluded Assets from the Premises.  Further, Seller shall work with Purchaser to
restore the portion of the Premises affected by such removal to a mutually
acceptable condition.

 

Section 5.4                                      Fixture and Tenant
Improvements.  Except as otherwise provided herein, Seller shall not remove any
Conveyed Assets, fixtures or tenant improvements from the Premises prior to
Closing.

 

Section 5.5                                      Environmental. 

 

(a)                                  Prior to the Closing Date, Seller shall at
its cost (i) remove all Hazardous Materials from the Premises, such removal to
be performed in compliance with all applicable laws and regulations, and (ii)
provide Purchaser with copies of all environmental site assessments, Permits and
reports of any accident, spill or other Release  related to the Premises within
the Seller’s possession or control.

 

(b)                                 Prior to the Closing Date, Purchaser may
hire David Waddell (who works for King County) to certify as to the removal of
all Hazardous Materials by Envirotech to Mr. Waddell’s satisfaction (based on a
post removal inspection).

 

(c)                                  Purchaser may conduct an environmental
inspection of the Premises and review all of Seller records relating to such
matters, including Hazardous Materials, Permits and operations regulated or
subject to liability under Environmental Laws.

 

Section 5.6                                      Manufacturers’ Warranties.  To
the extent transferable by Seller, Seller shall reasonably cooperate with
Purchaser to ensure that any manufacturers’ warranties with respect to the
Conveyed Assets are transferred to Purchaser.

 

Section 5.7                                      Software Licenses.  To the
extent transferable by Seller, Seller shall reasonably cooperate with Purchaser
to ensure that any operating systems or other software on computers or other
Conveyed Assets are transferred to Purchaser.

 

--------------------------------------------------------------------------------


 

Section 5.8                                      Further Assurances.  From time
to time following the Closing, Seller and Purchaser shall, and shall cause their
respective Affiliates to, execute, acknowledge and deliver all such further
conveyances, notices, assumptions, releases and acquittances and such other
instruments, and shall take such further actions, as may be necessary or
appropriate to assure fully to Purchaser and its respective successors or
assigns, all of the properties, rights, titles, interests, estates, remedies,
powers and privileges intended to be conveyed to Purchaser under this Agreement.

 

Section 5.9                                      Tax Matters.  (a)  Purchaser
and Seller shall share equally any Transaction Taxes imposed in connection with
the transfer of the Conveyed Assets.

 

(b)                                 Seller and Purchaser recognize that
Washington State sales taxes are normally due on sales of tangible personal
property, but that exemptions from such taxes on the sale of Conveyed Assets may
be available, depending on the nature and use of the Conveyed Assets and the use
of the Premises.  Seller and Purchaser shall endeavor in good faith to qualify
for any such available exemption.

 

Section 5.10                                Publicity.  Except as otherwise
required by applicable Law or applicable stock exchange requirements, prior to
the Closing, neither Purchaser nor Seller shall, and each of them shall cause
their respective Affiliates, representatives and agents not to, issue or cause
the publication of any press release or public announcement with respect to the
transactions contemplated by this Agreement without the express prior approval
of the other party, which approval shall not be unreasonably withheld or
delayed; provided, that each of Seller and Purchaser may make any public
statement in response to questions by the press, analysts, investors or those
attending industry conferences or financial analyst calls, or issue press
releases, so long as any such public statement or press release is not
inconsistent with prior public disclosures, press releases or public statements
approved by the other party pursuant to this Section 5.6 and which do not reveal
non-public information about the other party.

 

Section 5.11                                Certain Provisions Relating to the
Transfer.  Except in respect of Nonassignable Assets (which are the subject of
Section 2.5 hereof), in the event that record or beneficial ownership or
possession of any Conveyed Asset has not been transferred to Purchaser on the
Closing Date, Seller, on the one hand, and Purchaser, on the other hand, shall
reasonably cooperate with each other and Seller shall use its reasonable best
efforts to transfer, or cause to be transferred to Purchaser, such Conveyed
Asset; and pending such transfer to Purchaser, Seller shall hold such Conveyed
Asset and, provide to Purchaser all of the benefits and liabilities associated
with the ownership and operation of such Conveyed Asset and, accordingly, Seller
shall cause such Conveyed Asset to be operated or retained as may reasonably be
instructed by Purchaser, all at Purchaser’s expense (except for any costs and
expenses that are indemnifiable Losses of Purchaser Indemnified Parties under
Section 8.2).

 

Section 5.12                                Insurance.  In the event that prior
to the Closing Date any Conveyed Asset suffers any damage, destruction or other
loss as a result of a casualty event,

 

--------------------------------------------------------------------------------


 

Seller shall, after the Closing Date, (i) promptly pay to Purchaser all
insurance proceeds received by Seller with respect to such damage, destruction
or other loss, less any proceeds applied to the physical restoration of such
asset, and (ii) assign to Purchaser all rights of Seller against third parties
(other than against its insurance carriers) with respect to any causes of
action, whether or not litigation has commenced as of the Closing Date, in
connection with such damage, destruction or other loss; provided, however, that
the proceeds of such insurance shall be subject to (and recovery thereon shall
be reduced by the amount of) any applicable deductibles and co-payment
provisions or any payment or reimbursement obligations of Seller in respect
thereof; provided, further, that Seller shall not be required to pay any
insurance proceeds under any insurance policy which constitutes “self-insurance”
or which is subject to a retroactive premium increase.

 

ARTICLE VI

 

CONDITIONS

 

Section 6.1                                      Conditions to Each Party’s
Obligations.  The respective obligations of each party to effect the
transactions contemplated by this Agreement shall be subject to the satisfaction
or waiver by Purchaser and Seller (to the extent permitted by applicable Law) at
or prior to the Closing of the following conditions (provided, however, that a
party’s obligations hereunder shall not serve as a condition precedent to their
obligation to effect such transactions):

 

(a)                                  There shall not be in effect any statute,
regulation, order, decree or judgment of any Governmental Entity, which makes
illegal or enjoins or prevents the consummation of the transactions contemplated
by this Agreement;

 

(b)                                 execution of the Purchaser’s Lease; and

 

(c)                                  termination of the Seller’s leasehold
interest in the Premises.

 

Section 6.2                                      Conditions to Obligations of
Purchaser.  The obligation of Purchaser to effect the transactions contemplated
by this Agreement shall be further subject to the satisfaction at or prior to
the Closing of the following conditions, any or all of which may be waived, in
whole or in part, by Purchaser:

 

(a)                                  The representations and warranties of
Seller contained in Article III of this Agreement shall be true and correct at
and as of the Closing Date as if made at and as of such time (except to the
extent expressly made as of an earlier date, in which case as of such earlier
date);

 

(b)                                 Seller shall have performed and complied in
all material respects with all agreements and covenants required to be performed
or complied with by Seller under this Agreement at or prior to the Closing
including, without limitation, the Hazardous Material removal and inspection
contemplated by Section 5.5 of this Agreement;

 

--------------------------------------------------------------------------------


 

(c)                                  Seller shall have complied in all material
respects with its obligations regarding removal of the Excluded Assets (except
as described in Section 5.2) and repair of the Premises as described in
Section 5.3;

 

(d)                                 Seller’s satisfaction of the environmental
requirements described herein, including the removal requirements, and
Purchaser’s reasonable satisfaction with the environmental certification
provided by Mr. Waddell;

 

(e)                                  Seller shall have delivered or caused to be
delivered to Purchaser the Bill of Sale; and

 

(f)                                    Purchaser shall have received the
Acknowledgement and Agreement, substantially in the form attached hereto as
Exhibit 6.2(f), executed on behalf of Emerald.

 

Section 6.3                                      Conditions to Obligations of
Seller.  The obligation of Seller to effect the transactions contemplated by
this Agreement shall be further subject to the satisfaction at or prior to the
Closing of the following conditions, any or all of which may be waived, in whole
or in part, by Seller:

 

(a)                                  The representations and warranties of
Purchaser contained in Article IV of this Agreement shall be true and correct in
all material respects at and as of the Closing Date as if made at and as of such
time (except to the extent expressly made as of an earlier date, in which case
as of such earlier date;

 

(b)                                 Purchaser shall have performed and complied
in all material respects with all agreements and covenants required to be
performed or complied with by Purchaser under this Agreement at or prior to the
Closing; and

 

(c)                                  Purchaser shall have paid to Seller the
Purchase Price in immediately available funds.

 

ARTICLE VII

 

TERMINATION AND AMENDMENT

 

Section 7.1                                      Termination.  This Agreement
may be terminated at any time prior to the Closing by:

 

(a)                                  mutual written consent of Seller and
Purchaser; or

 

(b)                                 Purchaser, by written notice to Seller, if
the Closing shall not have occurred on or before October 12, 2004; or

 

(c)                                  either Seller or Purchaser (provided that
the terminating party is not then in material breach of any representation,
warranty, covenant, or other agreement contained herein), by written notice to
the other party, if there shall have been a material

 

--------------------------------------------------------------------------------


 

breach of any of the representations, warranties, agreements or covenants set
forth in this Agreement on the part of the other party which has rendered the
satisfaction of any conditions contained in Article VI hereof impossible, such
violation or breach has not been waived by the terminating party, and the breach
has not been cured within ten (10) days following the terminating party’s
written notice of such breach; provided, however, that if such breach cannot
reasonably be cured within ten (10) days and the breaching party is diligently
proceeding to cure such breach, this Agreement may not be terminated pursuant to
this Section 7.1(c).

 

Section 7.2                                      Effect of Termination.  In the
event of the termination of this Agreement pursuant to Section 7.1 hereof, this
Agreement shall forthwith become null and void and have no effect, without any
liability on the part of any party hereto or its Affiliates, directors, officers
or stockholders, other than the provisions of Article IX and Sections 3.7, 4.4,
and 7.2 hereof; provided, however, that nothing contained in this Section 7.2
shall relieve either party to this Agreement from liability to the other party
for any willful and material breach of this Agreement.

 

Section 7.3                                      Amendment.  This Agreement may
be amended or modified at any time by Seller and Purchaser, but only by an
instrument in writing signed by or on behalf of each of Seller and Purchaser.

 

Section 7.4                                      Extension; Waiver.  At any time
prior to the Closing, either party hereto may (i) extend the time for the
performance of any of the obligations or acts of the other party, (ii) waive any
inaccuracies in the representations and warranties of the other party contained
herein or in any document delivered pursuant hereto, (iii) waive compliance with
any of the agreements of the other party contained herein or (iv) waive any
condition to its obligations hereunder.  Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed by or on behalf of such party.  Except as otherwise
expressly provided herein, no failure to exercise, delay in exercising, or
single or partial exercise of any right, power or remedy by any party, and no
course of dealing between the parties, shall constitute a waiver of any such
right, power or remedy.

 

ARTICLE VIII

 

SURVIVAL; INDEMNIFICATION

 

Section 8.1                                      Survival Period.  The
representations and warranties of the parties contained in Articles III and IV
hereof shall survive the Closing until the second anniversary of the Closing
Date; provided, however, that the representations and warranties of Seller in
Sections 3.2, 3.5 and 3.7 hereof and Purchaser in Sections 4.2 and 4.4 hereof
shall survive the Closing indefinitely.  The period of time a representation or
warranty survives the Closing pursuant to the preceding sentence shall be the
“Survival Period” with respect to such representation or warranty.  The parties
intend for the preceding two sentences to shorten the otherwise applicable
statute of limitations and agree that, subject to

 

--------------------------------------------------------------------------------


 

the last sentence of this Section 8.1, no claims (other than claims of, or
causes of action arising from, fraud) may be brought based upon, directly or
indirectly, any of the representations and warranties contained in this
Agreement after the Survival Period with respect to such representation and
warranty.  The covenants and agreements of the parties hereto contained herein
shall survive in accordance with their respective terms.  In the event notice of
any claim for indemnification under Section 8.2(a)(i) or 8.2(b)(i) hereof shall
have been given within the applicable Survival Period and such claim has not
been finally resolved by the expiration of such Survival Period, the
representations and warranties that are the subject of such claim shall survive
the end of the Survival Period of such representations or warranties until such
claim is finally resolved, but such representations and warranties shall only
survive with respect to such asserted claim.

 

Section 8.2                                      Indemnification.  Subject to
the terms, conditions and limitations set forth in this Article VIII, from and
after the Closing:

 

(a)                                  Seller shall defend, indemnify and hold
harmless Purchaser and its Affiliates and each of their respective directors,
officers, equity holders, partners, employees, agents and representatives and
their respective heirs, successors and assigns (collectively, the “Purchaser
Indemnified Parties”) from and against any loss, liability, claim, damage or
expense (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”) arising out of, in connection with, or otherwise with respect to:
(i) any breach of, or inaccuracy in, any representation or warranty of Seller
set forth in Article III hereof, (ii) the failure to perform any covenant or
agreement of Seller set forth in this Agreement, (iii) Hazardous Materials that
were Released during the term of Seller’s Lease up to the Closing Date, (iv)
Seller’s actions pursuant to Section 5.2, including resulting from the presence
of Seller’s property within the Shared Areas and Seller’s use of the Shared
Areas, (v) Seller’s breaches of, or defaults under, the Seller’s Lease, up to
the Closing Date, (vi) any actual or threatened claim, whether or not merited,
that Purchaser did not receive from Seller good and valid title to all of the
Conveyed Assets free and clear of all Liens, claims, and interests of any type
and (vii) the Excluded Assets.

 

(b)                                 Purchaser shall defend, indemnify and hold
harmless Seller and its Affiliates and each of their respective directors,
officers, equity holders, partners, employees, agents and representatives and
their respective heirs, successors and assigns (collectively, the “Seller
Indemnified Parties”) from and against any Losses arising out of, in connection
with or otherwise with respect to:  (i) any breach of, or inaccuracy in, any
representation or warranty of Purchaser set forth in Article IV hereof, and
(ii) the failure to perform any covenant or agreement of Purchaser set forth in
this Agreement.

 

Section 8.3                                      Indemnification Procedures. 
(a)  In order for a party (the “Indemnified Party”) to be entitled to any
indemnification provided for under this Article VIII in respect of, arising out
of or involving a claim made by any Person against the Indemnified Party (a
“Third-Party Claim”), such Indemnified Party must notify the indemnifying party
hereunder (the “Indemnifying Party”) in writing of the Third-Party Claim
promptly following receipt by such Indemnified Party of actual notice of the
Third-Party

 

--------------------------------------------------------------------------------


 

Claim; provided, however, that failure to give such notification shall not
affect the indemnification provided hereunder except to the extent the
Indemnifying Party shall have been actually prejudiced as a result of such
failure.  Thereafter, the Indemnified Party shall deliver to the Indemnifying
Party, promptly following the Indemnified Party’s receipt thereof, copies of all
notices and documents (including court papers) received by the Indemnified Party
relating to the Third-Party Claim other than those notices and documents
separately addressed to the Indemnifying Party.

 

(b)                                 If a Third-Party Claim is made against an
Indemnified Party, the Indemnifying Party shall be entitled to participate in
the defense thereof and, if it so chooses, to assume the defense thereof with
counsel selected by the Indemnifying Party; provided, however, that such counsel
is not reasonably objected to by the Indemnified Party.  Should the Indemnifying
Party so elect to assume the defense of a Third-Party Claim, the Indemnifying
Party shall not be liable to the Indemnified Party for any legal expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof.  If the Indemnifying Party assumes such defense, the Indemnified Party
shall have the right to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party, it being understood that the Indemnifying Party shall
control such defense.  The Indemnifying Party shall be liable for the reasonable
fees and expenses of counsel employed by the Indemnified Party for any period
during which the Indemnifying Party has not assumed the defense thereof.

 

If the Indemnifying Party assumes the defense of a Third-Party Claim, the
Indemnified Party shall agree to any settlement, compromise or discharge of a
Third-Party Claim that the Indemnifying Party may recommend and that by its
terms obligates the Indemnifying Party to pay the full amount of the liability
in connection with such Third-Party Claim, that releases the Indemnified Party
completely in connection with such Third-Party Claim and that would not
otherwise adversely affect the Indemnified Party in any material respect.

 

Notwithstanding the two foregoing paragraphs, the Indemnifying Party shall not
be entitled to assume the defense of any Third-Party Claim (and shall be liable
for the reasonable fees and expenses of counsel incurred by the Indemnified
Party in defending such Third-Party Claim) if the Third-Party Claim seeks an
order, injunction or other equitable relief or relief for other than money
damages against the Indemnified Party that the Indemnified Party reasonably
determines cannot be separated from any related claim for money damages.  If
such equitable relief or other relief portion of the Third-Party Claim can be so
separated from that for money damages, the Indemnifying Party shall be entitled
to assume the defense of the portion relating to money damages.

 

(c)                                  In the event any Indemnified Party should
have a claim against any Indemnifying Party under Section 8.2(a) or 8.2(b) that
does not involve a Third-Party Claim being asserted against or sought to be
collected from such Indemnified Party, the Indemnified Party shall deliver
notice of such claim with reasonable promptness to the Indemnifying Party.  The
failure by any Indemnified Party so to notify the Indemnifying Party shall not

 

--------------------------------------------------------------------------------


 

relieve the Indemnifying Party from any liability that it may have to such
Indemnified Party under Section 8.2(a) or 8.2(b), except to the extent that the
Indemnifying Party has been actually prejudiced by such failure.

 

Section 8.4                                      Limitation of Liability.  (a) 
Notwithstanding anything in this Agreement to the contrary, the liability of the
Indemnifying Party to indemnify any Indemnified Party against any Losses
pursuant to Sections 8.2(a)(i) or 8.2(b)(i) shall be limited to claims for
indemnification with respect to which an Indemnified Party has given to the
Indemnifying Party notice of such claim within the Survival Period specified in
Section 8.1.

 

(b)                                 Except for indemnification claims related to
Section 3.5, in no event shall Seller be liable for indemnification pursuant to
Section 8.2(a)(i) unless and until the aggregate of all Losses which are
incurred or suffered by the Purchaser Indemnified Parties exceeds $25,000, in
which case the Purchaser Indemnified Parties shall be entitled to
indemnification for all such Losses in excess of $25,000; provided, however,
that Seller shall not be required to make payments for indemnification pursuant
to Section 8.2(a)(i) in an aggregate amount in excess of the Purchase Price.

 

(c)                                  In no event shall Purchaser be liable for
indemnification pursuant to Section 8.2(b)(i) unless and until the aggregate of
all Losses which are incurred or suffered by the Seller Indemnified Parties
exceeds $25,000, in which case the Seller Indemnified Parties shall be entitled
to indemnification for all such Losses in excess of $25,000; provided, however,
that Purchaser shall not be required to make payments for indemnification
pursuant to Section 8.2(a)(i) in an aggregate amount in excess of the Purchase
Price.

 

Section 8.5                                      Other Matters.  Notwithstanding
anything to the contrary contained in this Agreement or otherwise, there shall
be no indemnification pursuant to this Agreement by Seller or Purchaser for any
special, incidental, punitive, consequential or similar damages (including
damages for lost profits).

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1                                      Notices.  Any notices or other
communications required or permitted under, or otherwise in connection with,
this Agreement or the Related Instruments shall be given in writing and shall be
deemed to have been duly given (i) when delivered in person, (ii) upon
confirmation of receipt when transmitted by facsimile transmission (but only if
followed by transmittal by internationally recognized overnight courier
(providing proof of delivery) or hand, (iii) on receipt after being sent,
postage prepaid, by registered or certified mail, or (iv) when delivered if
transmitted by internationally recognized overnight courier (providing proof of
delivery), in each case as follows (or to such other address which has been
delivered in accordance with this Section 9.1):

 

--------------------------------------------------------------------------------


 

(a)                                  if to Seller, to:

 

ProCyte Corporation

8511 154th Avenue NE, Building A

Redmond, WA 98052

Facsimile: (425) 869-1229

Attention: Mr. John F. Clifford

 

(b)                                 if to Purchaser, to:

 

ICOS Corporation

22021 20th Avenue SE

Bothell, WA 98021

Facsimile:  (425) 398-8950

Attention: General Counsel

 

Section 9.2                                      Descriptive Headings.  The
descriptive headings herein are inserted for convenience only and are not
intended to be part of or to affect the meaning or interpretation of this
Agreement.

 

Section 9.3                                      Counterparts.  This Agreement
may be executed in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same agreement and shall
become effective when one or more counterparts have been signed by each of the
parties hereto and delivered to the other party.

 

Section 9.4                                      Entire Agreement.  This
Agreement, the Exhibits hereto, the Bill of Sale and the Confidentiality
Agreement constitute the entire agreement of the parties hereto, and supersede
all prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof.

 

Section 9.5                                      Fees and Expenses.  Except as
set forth in this Agreement or in any Related Instrument, regardless of whether
or not the transactions contemplated by this Agreement are consummated, each
party shall bear its own fees and expenses incurred in connection with this
Agreement and the Related Instruments and the transactions contemplated hereby
and thereby.

 

Section 9.6                                      Governing Law.  This Agreement
shall be governed by and construed in accordance with the Laws of the State of
Washington, without regard to any applicable principles of conflicts of law. 
Each of the parties hereto hereby irrevocably and unconditionally consents to
submit to the jurisdiction of the courts of the State of Washington and of the
United States of America located in Seattle, and any appellate court from any
such court, for any litigation arising out of or relating to this Agreement or
any Related Instrument

 

--------------------------------------------------------------------------------


 

and the transactions contemplated hereby or thereby (and agrees not to commence
any litigation relating thereto except in such courts).  Each of the parties
hereto hereby irrevocably and unconditionally waives any objection to the laying
of venue of any litigation arising out of or relating to this Agreement or the
transactions contemplated hereby or thereby in the courts of the State of
Washington or of the United States of America located in Seattle and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such litigation brought in any such court has been
brought in an inconvenient forum.  The parties agree that a final judgment in
any such litigation shall be conclusive and may be enforced in other
jurisdictions by suits on the judgment or in any other manner provided by Law.

 

Section 9.7                                      WAIVER OF JURY TRIAL.  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
RELATED INSTRUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 9.8                                      Assignment.  Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
transferred, assigned or delegated by either of the parties hereto, in whole or
in part, without the prior written consent of the other party, and any attempt
to make any such transfer, assignment or delegation without such consent shall
be null and void.

 

Section 9.9                                      Parties in Interest.  This
Agreement shall be binding upon and inure solely to the benefit of each party
hereto and their respective successors and permitted assigns, and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person any rights, interests, benefits or remedies of any nature
whatsoever under or by reason of this Agreement.

 

Section 9.10                                Interpretation.  In the event an
ambiguity or a question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

Section 9.11                                Severability.  In the event that any
one or more of the provisions contained herein, or the application thereof in
any circumstances, is held invalid, illegal or unenforceable in any respect for
any reason, the parties shall negotiate in good faith with a view to the
substitution therefor of a suitable and equitable solution in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid provision; provided, however, that the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be in any way impaired thereby, it being
intended that all of the rights and privileges of the parties hereto shall be
enforceable to the fullest extent permitted by Law.

 

--------------------------------------------------------------------------------


 

Section 9.12                                Payments.  Unless otherwise provided
herein, all payments required to be made pursuant to this Agreement shall be
made in U.S. dollars in the form of cash or by wire transfer of immediately
available funds to an account designated by the party receiving such payment.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement as of the date first written above.

 

 

PROCYTE CORPORATION

 

 

 

 

 

By:

/s/ Robert W. Benson

 

 

 

Name:

Robert W. Benson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

ICOS CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Paul Clark

 

 

 

Name:

Paul N. Clark

 

 

Title:

Chairman and Chief Executive Officer

 

 

Solely for the Purpose of Section 3.5(b)

 

AMT Capital, LTD

By:  AMT Capital G.P., Inc., as General Partner

 

 

By:

/s/ Tom Delimitros

 

 

Name:

Tom Delimitros

 

 

Title:

President

 

--------------------------------------------------------------------------------

 